DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 2nd, 2021 has been entered. Claims 7, 8 ,and 18 have been canceled and claims 21-23 have been added. Claims 1-7, 9-17, and 19-23 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed December 3rd, 2020.
Response to Arguments
Applicant’s arguments, see pages 11 - 18, filed March 2nd, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cesna (U.S. Patent No. 5951370).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cesna (U.S. Patent No. 5951370).
Regarding claim 1, Cesna teaches a method comprising: measuring a first thickness of a polishing pad at a first location (the inner diameter, see Cesna col. 7 lines 4-14) of the polishing pad and a second thickness of the polishing pad at a second location (the outer diameter, see Cesna col. 7 lines 4-14) of the polishing pad; calculating a current thickness tendency, wherein the current thickness tendency is a difference between the first thickness and the second thickness; (pad flatness is difference of thicknesses at inner and outer diameters, see Cesna col. 7 lines 4-14); calculating a difference between the current thickness tendency and a reference thickness tendency (comparing to a target flatness, such as -0.002", see Cesna col. 7 lines 15-26); determining at least one conditioning parameter value according to the difference result (conditioner location varies with flatness calculation, see Cesna col. 7 lines 26-42); and conditioning the polishing pad using the at least one determined conditioning parameter value (conditioning occurs based on location, see Cesna col. 7 lines 26-42).
Regarding claim 4, Cesna teaches the method of claim 1. Cesna further teaches that determining the at least one conditioning parameter value and conditioning the polishing pad are performed such that the current thickness tendency approaches the reference thickness tendency (conditioning such that measured flatness approaches target flatness, see Cesna col. 7 lines 26-42). 

claim 9, Cesna teaches the method of claim 1, and that it further comprises: performing a chemical mechanical polishing operation using the polishing pad after conditioning the polishing pad (ex situ conditioning, see Cesna col. 5 line 66 - col. 6 line 8).
Regarding claim 10, Cesna teaches the method of claim 1, and that it further comprises: performing a chemical mechanical polishing operation using the polishing pad, wherein the chemical mechanical polishing operation and conditioning the polishing pad are performed at least partially simultaneously (in situ conditioning, see Cesna col. 6 lines 9-19).
Regarding claim 11, Cesna teaches the method of claim 1. It additionally teaches that the method further comprises: performing a chemical mechanical polishing operation using the polishing pad prior to measuring the first thickness of the polishing pad at the first location of the polishing pad and the second thickness of the polishing pad at the second location of the polishing pad. Specifically, Cesna describes that the flatness monitoring includes periodic thickness measurements at the inner and outer diameters of the pad to monitor changes in the flatness of the pad as polishing occurs. These thickness measurements occur after a chemical polishing operation using the polishing pad has been performed, as that polishing operation is what leads to the changes in flatness (see Cesna, col.4 line 54 - col. 5 line 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cesna as applied to claim 1 above, and further in view of Menk et al (U.S. Patent Publication 20130122783), hereinafter Menk.
Regarding claim 2, Cesna teaches the method of claim 1, but does not teach that the at least one conditioning parameter value comprises a value of a downforce to a conditioner that urges the conditioner against the polishing pad.
However, Menk teaches the concept that the at least one conditioning parameter value comprises a value of a downforce to a conditioner that urges the conditioner against the polishing pad (downforce adjusted in response to comparison based on conditioning measurement), see Menk paragraph [0035]). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Menk with the method of Cesna, as doing so would allow a reduction in polishing pad consumption caused by over-conditioning (see Menk, paragraph [0037]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cesna as applied to claim 1 above, and further in view of Dhandapani et al (U.S. Patent No. 9138860), hereinafter Dhandapani.
Regarding claim 3, Cesna teaches the method of claim 1, but does not teach that the at least one conditioning parameter value comprises a sweeping speed value of a conditioner across the polishing pad.
However, Dhandapani teaches the concept of an at least one conditioning parameter value that comprises a sweeping speed value of a conditioner across the polishing pad (blocks 460 and 470, fig. 4, col. 8 lines 21-45). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Dhandapani with the method of Cesna, as doing so represents the application of a known .

Claims 5-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cesna
Regarding claim 5, Cesna teaches the method of claim 1. Cesna does not explicitly teach that the reference thickness tendency is a difference between a first reference thickness of the polishing pad at the first location of the polishing pad and a second reference thickness of the polishing pad at the second location of the polishing pad, and the first reference thickness and the second reference thickness are thicknesses of the polishing pad prior to processing a wafer 
However, Cesna does teach that pad thickness measurements at two locations of the polishing pad (inner and outer diameters) are made and stored for future reference when a freshly placed pad is present and before polishing, (see Cesna Col. 6 line 61 - Col. 7 line 14). Cesna additionally teaches that the reference thickness may be calculated automatically (see Cesna col. 7 lines 15-20). Using the measurements stored for future reference measurements to calculate a reference thickness tendency would be obvious to a person having ordinary skill in the art, as it represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 6, Cesna teaches the method of claim 1. Cesna does not explicitly teach that the reference thickness tendency is a difference between a first reference thickness of the polishing pad at the first location of the polishing pad and a second reference thickness of the polishing pad at the second location of the polishing pad, and the first reference thickness and the second reference thickness are thicknesses of the polishing pad after processing at least one wafer.(ex situ conditioning occurs between polishing steps such as after polishing a set of wafers, see Cesna col. 5 line 66 - col. 6 line 8)

It would have been obvious to a person having ordinary skill in the art to combine these teachings to, after polishing a set of wafers, measure and store the thicknesses of the inner and outer diameter and then use the stored thicknesses of the pad at inner and outer diameters to calculate a thickness difference for use as a reference thickness, as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 22, Cesna teaches the method of claim 1. Cesna does not explicitly teach that the reference thickness difference is a difference between a first reference thickness at the first location and a second reference thickness at the second location. However Cesna does teach collecting and storing the original thicknesses of the pad at its inner and outer diameters (see, Cesna Col. 6 line 61 - Col. 7 line 14), as well as the use of a reference thickness (target flatness) which may be calculated automatically (see Cesna col. 7 lines 15-26). It would have been obvious to a person having ordinary skill in the art to combine those steps and use the stored initial thicknesses of the pad at inner and outer diameters to calculate a difference between them for use as a reference thickness, as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Claims 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cesna in view of Menk.
claim 12, Cesna teaches a method, comprising: measuring a current thickness of a polishing pad at a first location of the polishing pad (inner diameter, see Cesna col. 7 lines 4-14) and a current reference thickness of the polishing pad at a second location of the polishing pad (outer diameter, see Cesna col. 7 lines 4-14); calculating a thickness difference between the current thickness and the current reference thickness (pad flatness is difference of thicknesses at inner and outer diameters, see Cesna col. 7 lines 4-14); and sweeping a conditioner across a surface of the polishing pad (see Cesna col. 7 lines 27-48).
Cesna does not teach the step of applying a downforce to the conditioner that urges the conditioner against the polishing pad based on the thickness difference between the current thickness and the current reference thickness.
However, Menk teaches applying a downforce to the conditioner that urges the conditioner against the polishing pad based on the difference between a measured parameter and a reference parameter (downforce adjusted in response to difference between measured force or torque and model force profile, see Menk paragraph [0038]). It would have been obvious to a person having ordinary skill in the art to combine the teachings in Menk of downforce adjustment with the method of Cesna, as doing so would allow a reduction in polishing pad consumption caused by over-conditioning (see Menk, paragraph [0037]).
Regarding claim 13, the method of claim 12. Cesna in view of Menk does not teach that applying the downforce is performed such that the thickness difference is within a predetermined range.
However, Cesna does teach the concept of maintaining flatness within a desirable flatness range (see Cesna, col.4 line 59 - col. 5 line 64). It would have been obvious to a person having ordinary skill in the art to modify the method of Cesna and Menk such that applying the downforce is performed such that the thickness difference is within a predetermined range. Doing so represents the application of a known technique to a known method ready for improvement to yield predictable results.

Regarding claim 14, Cesna in view of Menk teaches the method of claim 12, but does not teach that applying the downforce comprises varying a value of the downforce while sweeping the conditioner across the surface of the polishing pad.
However, Menk additionally teaches that applying the downforce comprises varying a value of the downforce while sweeping the conditioner across the surface of the polishing pad (See Menk fig. 3, paragraph [0035]). 
It would have been obvious to a person having ordinary skill in the art to combine Cesna with the teaching from Menk of varying the value of the downforce while sweeping the conditioner across the surface of the polishing pad. Doing so would allow a reduction in polishing pad consumption caused by over-conditioning (see Menk, paragraph [0037]).
Regarding claim 21, Cesna in view of Menk teaches the method of claim 12. Cesna does not explicitly teach that applying the downforce is performed such that the thickness difference approaches a reference thickness difference. However, it does teach that conditioning is performed such that the measured flatness approaches target flatness (see Cesna col. 7 lines 26-42), which, if combined with the combined method of claim 12 from Cesna and Menk would make it obvious to a person having ordinary skill in the art to apply the downforce such that the thickness difference approaches a reference thickness, as doing so represents the application of a known technique (conditioning such that the flatness approaches a target flatness) to a known method ready for improvement (the method of claim 12) to yield predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cesna.
Regarding claim 17, Cesna teaches a method, comprising: measuring a first thickness of a polishing pad at a first location (inner diameter) of the polishing pad and a second thickness of the polishing pad at a second location (outer diameter) of the polishing pad; calculating a measured 
Cesna does not teach either obtaining a first reference thickness at the first location and a second reference thickness at the second location of the polishing pad; or calculating a reference thickness variation based on the first reference thickness and the second reference thickness. However Cesna does teach collecting and storing the original thicknesses of the pad at its inner and outer diameters (see, Cesna Col. 6 line 61 - Col. 7 line 14), as well as the use of a reference thickness (target flatness) which may be calculated automatically (see Cesna col. 7 lines 15-26). It would have been obvious to a person having ordinary skill in the art to combine those steps and use the stored initial thicknesses of the pad at inner and outer diameters to calculate a reference thickness, as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cesna as applied to claim 17 above, and further in view of Menk.
Regarding claim 20, Cesna teaches the method of claim 17, but does not teach that it further comprises: applying a downforce to the conditioner that urges the conditioner against the polishing pad while sweeping the conditioner across the surface of the polishing pad; and varying a value of the downforce while sweeping the conditioner across the surface of the polishing pad.
However, Menk additionally teaches that applying the downforce comprises varying a value of the downforce while sweeping the conditioner across the surface of the polishing pad (See Menk fig. 3, paragraph [0035]). 
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cesna as applied to claim 1 above, and further in view of Menk.
Regarding claim 23, Cesna teaches the method of claim 1, but does not teach that conditioning the polishing pad using the at least one determined conditioning parameter value comprises increasing a downforce value of a conditioner when the current thickness tendency is greater than the reference thickness tendency.
Cesna does teach that conditioning is adjusted when the current thickness tendency is greater than the reference thickness tendency (see Cesna col. 7 lines 27-33), but does not teach that the conditioning parameter value comprises an increase in conditioner downforce.
However, Menk teaches the concept that the at least one conditioning parameter value comprises a value of a downforce to a conditioner that urges the conditioner against the polishing pad (downforce adjusted in response to comparison based on conditioning measurement), see Menk paragraph [0035]). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Menk with the method of Cesna, as doing so would allow a reduction in polishing pad consumption caused by over-conditioning (see Menk, paragraph [0037]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cesna as applied to claim 17 above, and further in view of Dhandapani.
Regarding claim 19, Cesna teaches the method of claim 17, but does not teach that sweeping the conditioner comprises varying the sweeping speed value.

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Dhandapani with the method of Cesna, as doing so represents the application of a known technique (varying sweeping speed to modify conditioning rate) to a known method ready for improvement to yield predictable results.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cesna in view of Menk as applied to claim 12 above, and further in view of Dhandapani.
Regarding claim 15, Cesna in view of Menk teaches the method of Claim 12, but does not teach that it further comprises adjusting a sweeping speed value of the conditioner across the surface of the polishing pad based on the thickness difference.
However, Dhandapani teaches adjusting a sweeping speed value of the conditioner across the surface of the polishing pad based on a difference between a measured parameter of the polishing pad and a reference parameter of the polishing pad (adjusting dwell time based on comparison of thickness profiles, see block 330, Dhandapani fig. 3, col. 7 line 65-col. 8 line 20; or blocks 450-470, Dhandapani fig. 4, col.8 lines 37-45).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Dhandapani with the method of Cesna and Menk, as doing so represents the application of a known technique (varying sweeping speed to modify conditioning rate) to a known method ready for improvement to yield predictable results.

Regarding claim 16, Cesna in view of Menk and Dhandapani teaches the method of claim 15, but does not teach that adjusting the sweeping speed value of the conditioner is performed such that the thickness difference is within a predetermined range.
However, Cesna teaches the concept of maintaining flatness within a desirable flatness range (see Cesna, col.4 line 59 - col. 5 line 64). It would have been obvious to a person having ordinary skill in the art to modify the method of Cesna, Menk, and Dhandapani such that adjusting the sweeping speed value of the conditioner is performed such that the thickness difference is within a predetermined range. Doing so represents the application of a known technique to a known method ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723